Citation Nr: 0815372	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  06-17 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include major depression and post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from September 1965 to 
August 1969.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required.


REMAND

The veteran is seeking service connection for a psychiatric 
disorder, to include major depression and post-traumatic 
stress disorder (PTSD).  He attributes this condition to his 
inservice experiences while onboard the USS ADVANCE (MSO-510) 
off the coast of Vietnam.  In a letter, dated in January 
2006, the veteran reported participating in the recovery 
operations of U.S. pilots who had crashed off the coast of 
Vietnam.  Further, a medical treatment letter, dated in 
October 2005, noted the veteran's alleged stressors of a 
mortar attack; constantly being within the enemy's range of 
fire; searching enemy water craft; taking prisoners; and 
using percussion grenades to prevent the enemy from planting 
explosives on his ship in the Da Nang harbor.

In developing the veteran's claim, the Joint Services Records 
Research Center (JSRRC) found that the veteran had not 
submitted sufficient information to warrant an attempt to 
verify the veteran's claimed stressors.  After review of the 
record, the Board finds that VA must provide the veteran with 
additional assistance to attempt to verify these stressors.  
See Pentecost v. Principi, 16 Vet. App. 124 (2002) (citing 
Suozzi v. Brown, 10 Vet. App. 307 (1997).  A review of the 
veteran's report of separation, Form DD 214, revealed that he 
served on active duty in the Navy from September 1965 to 
August 1969.  The veteran's service personnel records give no 
evidence of participation in combat.  However, his service 
personnel records indicate that the veteran was assigned to 
the USS ADVANCE on October 10, 1968.  The records also 
indicate that he entered a hostile fire zone on November 22, 
1968 and remained in this area until March 6, 1969.  

Accordingly, the RO must provide the veteran with an 
additional opportunity to provide additional details 
regarding his alleged stressors.  After this is accomplished, 
any stressors for which there are sufficient detail to 
attempt verification should be sent to the Joint Services 
Record Research Center (JSRRC) for the purpose of verifying 
the noted in-service stressors.  If any in-service stressor 
is verified, the RO should consider scheduling the veteran 
for a VA psychiatric examination to determine whether the 
veteran has PTSD due to a verified in-service stressor.

Given the overlapping symptomatology exhibited by PTSD and 
major depression, the Board finds the issues of service 
connection for PTSD and major depression to be inextricably 
intertwined.  Parker v. Brown, 7 Vet. App. 116 (1994).

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the veteran to 
provide him an opportunity to identify 
all VA and non-VA medical providers who 
have treated him for his psychiatric 
disorder, including major depression and 
PTSD.  The RO must then obtain copies of 
the related medical records that are not 
already in the claims file.  The Board 
would like the RO, with the assistance of 
the veteran, to obtain all available 
mental health treatment records from the 
Five County Mental Health Center in 
Braham, Minnesota.  All attempts to 
secure this evidence must be documented 
in the claims file by the RO.  If, after 
making reasonable efforts to obtain the 
identified records, the RO is unable to 
secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.

2.  The veteran must be requested to 
provide specific information as to the 
nature of his claimed inservice 
stressors, including more details (names, 
approximate dates, places, unit 
assignments, etc.).  To date, the veteran 
has alleged that he: was subjected to an 
enemy mortar attack; was constantly 
within the enemy's range of fire; 
searched enemy water craft; took 
prisoners; and used percussion grenades 
to prevent the enemy from planting 
explosives on his ship in the Da Nang 
harbor.  He also claimed to have 
participated in the recovery operations 
of U.S. pilots who had crashed off the 
coast of Vietnam.  The letter must inform 
the veteran that his service personnel 
records indicate that he was assigned to 
the USS ADVANCE (MSO-510) on October 10, 
1968.  The records also indicate that he 
entered a hostile fire zone on November 
22, 1968 and departed this area on March 
6, 1969.  Finally, the letter must inform 
the veteran that he must estimate the 
date within a three month period in which 
any alleged stressor has occurred.

3.  After completion of the above, the RO 
must review the claims file and prepare a 
summary of the claimed stressor(s) and 
the veteran's inservice activities 
(including unit(s) of assignment) based 
on review of all pertinent documents.  
This summary, and all supporting 
documents regarding the veteran's claimed 
stressor(s), must be sent to JSRRC, who 
must indicate whether there is 
documentary support showing any claimed 
stressor occurred.  In any event, JSRRC 
must be asked to provide copies of any 
available documentation describing the 
activities of the ship to which the 
veteran was assigned while off the coast 
of Vietnam, e.g., ship logs, etc.  JSRRC 
must be asked to identify the agency or 
department that could provide any 
information it cannot provide.  Follow-up 
inquiries must be conducted accordingly.  
Associate all documents with the claims 
file.  

4.  The RO must request the deck log for 
the USS ADVANCE during the period from 
October 1968 through March 1969, from the 
Modern Military Branch, National 
Archives, 8601 Adelphi Road, College 
Park, MD 20740.  The RO must also contact 
the Naval Historical Center, 805 Kidder 
Breese, SE, Washington Navy Yard, 
Washington, DC 20374-5060, to obtain any 
available records pertinent to the USS 
ADVANCE for the period from October 1968 
through March 1969.  Records requested 
should include the ship's history or that 
of its higher command.  

5.  Following the above, the RO must make 
a specific determination, based on the 
complete record, with respect to whether 
the veteran was exposed to a stressor or 
stressors in service, and if so, the 
nature of the specific stressor or 
stressors.  If the record establishes the 
existence of a stressor or stressors, the 
RO must specify what stressor or 
stressors in service it has determined 
are established by the record.  

6.  If, and only if, the RO determines 
that the record establishes the existence 
of a stressor or stressors, then arrange 
for the veteran to be afforded the 
appropriate VA examination to determine 
the diagnoses of all psychiatric 
disorders that are present.  The claims 
file must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  All necessary 
special studies or tests, to include 
psychological testing and evaluation, 
must be accomplished.  The RO must 
specify for the examiner the stressor or 
stressors that it has determined are 
established by the record and the 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether the 
veteran was exposed to a stressor in 
service.  If a diagnosis of PTSD is made, 
the examiner must specify (1) whether 
each alleged stressor found to be 
established by the record by the RO was 
sufficient to produce PTSD; (2) whether 
the remaining diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied; and (3) whether there is a 
link between the current symptomatology 
and one or more of the inservice 
stressors found to be established by the 
record and found to be sufficient to 
produce PTSD by the examiner.  If any 
other psychiatric diagnosis is made, the 
examiner must state whether any such 
disorder is related to the veteran's 
active duty service.  A complete 
rationale for all opinions must be 
provided.  The report prepared must be 
typed.

7.  Once the above action has been 
completed, the RO must readjudicate the 
veteran's claims on appeal, taking into 
consideration any newly acquired 
evidence.  If any benefit remains denied, 
a Supplemental Statement of the Case must 
be provided to the veteran and his 
representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.


No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

